—Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to enjoin the respondents from proceeding in a criminal action entitled People v DiCicco, pending in the City Court, City of Peekskill, under Docket No. 01-0010, and a civil action entitled Fidlow v DiCicco, pending in the Village Court, Village of Scarsdale, under Index No. 2000 CTV 26T/SC.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a *646court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear legal right to the relief sought. Santucci, J. P., Krausman, McGinity and Feuerstein, JJ., concur.